Title: From Thomas Jefferson to Sherman Converse, 20 February 1826
From: Jefferson, Thomas
To: Converse, Sherman


                        Sir
                        
                            Monticello
                            Feb. 20
                        
                    I have duly recievd your favor of the 1st asking my examination and opinion of the plan of mr Webster’s dictionary, of which you inclosed me a sample.  but worn down with age, infirmity and pain my mind is no longer in a tone for such exercises. I can only therefore express my regret that I cannot be useful to you in that way and assure you of my respect and best wishes for it’s success.
                        Th: Jefferson
                    